First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on August 9, 2022 is acknowledged.  
Applicant’s telephonic election of 
    PNG
    media_image1.png
    171
    243
    media_image1.png
    Greyscale
, the compound of claim 24 on August 23, 2022 is noted.

Claims 29-31 and 35-42 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.  Claims 21-28 and 32-34 will be examined according to MPEP § 803.02.

Specification
The use of the term OPDIVO®, KEYTRUDA®, CELLTITER-GLO®, etc. which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Note:  Although the use of marks having definite meanings is permissible in patent applications, the proprietary nature of the marks should be respected. Marks should be identified by capitalizing each letter of the mark (in the case of word or letter marks) or otherwise indicating the description of the mark (in the case of marks in the form of a symbol or device or other nontextual form). Every effort should be made to prevent their use in any manner which might adversely affect their validity as marks.  See MPEP § 608.01(v) II. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-27 and 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are indefinite for the following reasons:
Claim 21 ends in a semicolon not a period as required.  See MPEP § 608.01 (m);
Claims 21 and 25 recite “m is 1 to 9….and m is an integer ranging from 1 to 9” in the definitions of Ra, Rb and Rc.  It is suggested that one of the definitions of m be deleted;
Claim 25 recites “R6 and R7 in each instance are each independently s H, or C1-10 alkyl….”.  It is presumed “s” is a typographical error.  Correction is requested;
Claim 25 recites “wherein R10 is a polyethylene or derivative thereof”.  The term “derivative” is a relative term which renders the claim indefinite.  The term “derivative” is not understood in the art to have any finite limit in scope, and the disclosure does not provide a limiting definition of the term.  Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Further, the number of potential derivatives and the nature of the steps required to obtain them have no clear boundary, making the term “derivative” not only overbroad, but intrinsically amorphous. See definition of R10;
Claim 25 recites “e.g.” which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
See MPEP § 2173.05(d).  See definition of Rb in R9;
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 25 recites the broad recitation “alkyl”, and the claim also recites “C1-10 alkyl” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  See definition of R11; and
Claim 26 recites “Formula I-a” but lacks identification of said structure.
Therefore, the skilled artisan in the art at the time of the present invention would 
be unable to determine the metes and bound of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 25 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mechoulam et al. (WO 2008/107879).
Mechoulam et al. teaches cannabidiol derivatives such as,

    PNG
    media_image2.png
    146
    149
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    168
    203
    media_image3.png
    Greyscale
for use as anti-inflammatory agents (see the 
entire article, especially compounds HU-411 and HU-427).  The compounds and 
compositions taught by the reference are encompassed by the instant claims.

Claim(s) 25 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stinchcomb et al. (US 2009/0036523).
Stinchcomb et al. teaches the cannabidiol prodrug (para[0040]-"cannabidiol prodrug") compound represented Formula (1):

    PNG
    media_image4.png
    118
    199
    media_image4.png
    Greyscale
, wherein one of R1 and R2 is H and the other is an amide, carbamate, carbonate, for use in treating various medical conditions and improving cosmetic appearance (see the entire article, especially paras [0002], [0039]-0041]).  The reference exemplifies compounds such as,
, 
    PNG
    media_image5.png
    106
    205
    media_image5.png
    Greyscale
(see page 17, last compound on right).  The compound and composition taught by the reference are encompassed by the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-28 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Stinchcomb et al. (US 2009/0036523).
Stinchcomb et al. teaches the cannabidiol prodrug (para[0040]-"cannabidiol prodrug") compound represented Formula (1):

    PNG
    media_image4.png
    118
    199
    media_image4.png
    Greyscale
, wherein one of R1 and R2 is H and the other is an amide, carbamate, carbonate, for use in treating various medical conditions and improving cosmetic appearance (see the entire article, especially paras [0002], [0039]-0041]).  The reference exemplifies compounds such as,

    PNG
    media_image6.png
    139
    203
    media_image6.png
    Greyscale
, 
    PNG
    media_image5.png
    106
    205
    media_image5.png
    Greyscale
, 
    PNG
    media_image7.png
    304
    204
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    209
    205
    media_image8.png
    Greyscale
.
The reference does not exemplify the claimed amide prodrugs, for example, 

    PNG
    media_image1.png
    171
    243
    media_image1.png
    Greyscale
.  
However, based on the teachings of the cited reference it would have been obvious to one of ordinary skill in the art to identify other amide prodrugs, including the claimed amide derivative, by routine experimentation.  The motivation would be to find cannabidiol prodrugs that would effectively release the active compound through metabolism as taught by the reference (see para. [0039]).  In other words, the skilled artisan would have the reasonable expectation that various prodrugs, including those with an amide group as instantly claimed, would be useful in treating the medical conditions and improving cosmetic appearance as taught by the reference.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628